Exhibit 10.2
SECURITY AGREEMENT
THIS SECURITY AGREEMENT (as amended and modified, this “Security Agreement”),
dated as of August 24, 2011, is by and among each party identified as a
“Grantor” on the signature pages hereto and such other parties as may become
Grantors hereunder after the date hereof (individually a “Grantor”, and
collectively the “Grantors”) and REGIONS BANK, as collateral agent (in such
capacity, the “Collateral Agent”) for the holders of the Secured Obligations.
W I T N E S S E T H
WHEREAS, a senior secured credit facility has been established pursuant to the
terms of that certain Credit Agreement dated as of the date hereof (as amended
and modified, the “Credit Agreement”) among Pike Electric Corporation, a
Delaware corporation (the “Borrower”), certain Subsidiaries of the Borrower from
time to time party hereto, as Guarantors, the Lenders identified therein and
Regions Bank, as Administrative Agent and Collateral Agent; and
WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement;
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1. Definitions and Interpretive Provisions.
(a) Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings provided in the Credit Agreement. In addition, the following
terms, which are defined in the UCC as in effect in the State of North Carolina
on the date hereof, are used as defined therein: Accession, Account,
As-Extracted Collateral, Chattel Paper, Commercial Tort Claim, Commingled Goods,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Manufactured Home, Proceeds,
Software, Standing Timber, Supporting Obligation and Tangible Chattel Paper. As
used herein:
“Administrative Agent” has the meaning provided in the introductory paragraph
hereto, together with its successors and assigns in such capacity.
“Borrower” has the meaning provided in the recitals hereto.
“Collateral” has the meaning provided in Section 2.
“Collateral Agent” has the meaning provided in the introductory paragraph
hereto, together with its successors and assigns in such capacity.
“Copyright License” means any written agreement, naming any Grantor as licensor,
granting any right under any Copyright including any thereof referred to in
Schedule 1 attached hereto.
“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including registrations,
recordings and applications in the United States Copyright Office including any
thereof referred to in Schedule 1 attached hereto, and (b) all renewals thereof
including any thereof referred to in Schedule 1 attached hereto.

 

 



--------------------------------------------------------------------------------



 



“Credit Agreement” has the meaning provided in the recitals hereof.
“Grantor” and “Grantors” have the meanings provided in the introductory
paragraph hereto, together with their respective successors and assigns.
“Indemnified Party” has the meaning provided in Section 7(b).
“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right to manufacture, use or sell any invention
covered by a Patent, including any thereof referred to in Schedule 1 attached
hereto.
“Patents” means (a) all active letters patent of the United States or any other
country and all reissues and extensions thereof, including any letters patent
referred to in Schedule 1 attached hereto, and (b) all active applications for
letters patent of the United States or any other country and all active
divisions, continuations and continuations-in-part thereof, including any
thereof referred to in Schedule 1 attached hereto.
“Secured Obligations” means the Obligations and, without duplication, all costs
and expenses incurred in connection with enforcement and collection of the
Secured Obligations, including fees and expenses of counsel.
“Security Agreement” has the meaning provided in the introductory paragraph
hereto, as the same may be amended and modified from time to time.
“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark, including any
thereof referred to in Schedule 1 attached hereto.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all active
registrations and recordings thereof, and all active applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any other
country or any political subdivision thereof, or otherwise, including any
thereof referred to in Schedule 1 attached hereto, and (b) all active renewals
thereof.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of North Carolina unless application of the choice of law provisions of
the North Carolina Uniform Commercial Code would require application of the laws
of another jurisdiction.
“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.
(b) Interpretive Provisions, etc. Each of the terms and provisions of Section
1.3 of the Credit Agreement are incorporated herein by reference to the same
extent and with the same effect as if fully set forth herein.

 

2



--------------------------------------------------------------------------------



 



2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Collateral Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following personal property of the Grantors, whether now owned or existing
or owned, acquired, or arising hereafter (collectively, the “Collateral”):

  (a)   all Accounts;     (b)   all cash and currency;     (c)   all Chattel
Paper;     (d)   those Commercial Tort Claims identified on Schedule 2(d)
attached hereto;     (e)   all Copyrights;     (f)   all Copyright Licenses;    
(g)   all Deposit Accounts;     (h)   all Documents;     (i)   all Equipment;  
  (j)   all Fixtures;     (k)   all General Intangibles;     (l)   all
Instruments;     (m)   all Inventory;     (n)   all Investment Property;     (o)
  all Letter-of-Credit Rights;     (p)   all Patents;     (q)   all Patent
Licenses;     (r)   all Software;     (s)   all Supporting Obligations;     (t)
  all Trademarks;     (u)   all Trademark Licenses;     (v)   all other personal
property of whatever type or description; and     (w)   all Accessions and all
Proceeds of any and all of the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to, and the
term “Collateral” hereunder shall not include, (i) any Pledged Collateral (as
such term is defined in the applicable Pledge Agreement) that is expressly
included in the grant of security interests to the Collateral Agent pursuant to
a Pledge Agreement, to the extent the Collateral Agent holds a valid
first-priority (subject to Permitted Liens) perfected security interest in such
Pledged Collateral thereunder or (ii) any Excluded Property.
The Grantors and the Collateral Agent, on behalf of the holders of the Secured
Obligations, hereby acknowledge and agree that: (A) the security interest
created hereby in the Collateral constitutes continuing collateral security for
all of the Secured Obligations, whether now existing or hereafter arising or
acquired; (B) nothing herein or in the Credit Agreement or Pledge Agreement is
to be construed as an assignment of any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Software, General Intangibles, Trademarks or Trademark
Licenses; and (C) the Collateral does not include Software that is not owned by
the Grantors that is not material or licenses pursuant to which Grantors license
such Software that by their terms prohibit Grantor from granting a security
interest therein.

 

3



--------------------------------------------------------------------------------



 



3. Provisions Relating to Accounts.
(a) Anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of the Accounts included in the Collateral to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise to
each such Account. Neither the Collateral Agent nor any holder of the Secured
Obligations shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Security
Agreement or the receipt by the Collateral Agent or any holder of the Secured
Obligations of any payment relating to such Account pursuant hereto, nor shall
the Collateral Agent or any holder of the Secured Obligations be obligated in
any manner to perform any of the obligations of a Grantor under or pursuant to
any Account (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts that may
have been assigned to it or to which it may be entitled at any time or times.
(b) After the occurrence and during the continuation of an Event of Default, the
Collateral Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications, and upon the Collateral Agent’s request
and at the expense of the Grantors, the Grantors shall cause independent public
accountants or others satisfactory to the Collateral Agent to furnish to the
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the Accounts. Following the occurrence and during
the continuation of an Event of Default, the Collateral Agent, in its name or in
the name of others, may communicate with account debtors on the Accounts to
verify with them, to the Collateral Agent’s satisfaction, the existence, amount
and terms of any Accounts.
4. Representations and Warranties. Each Grantor hereby represents and warrants:
(a) Legal Name; Chief Executive Office. As of the date hereof:
(i) Each Grantor’s exact legal name is (and for the prior four months, or since
its formation if less than four months, has been) and jurisdiction of
incorporation, organization or formation, federal taxpayer identification
number, principal place of business and chief executive office are (and for the
prior four months have been) as set forth on Schedule 4(a)(i) attached hereto.
(ii) Other than as set forth on Schedule 4(a)(ii) attached hereto, no Grantor
has been party to a merger, consolidation or other change in structure or used
any tradename in the prior four months.
(b) Location of Tangible Collateral. As of the date hereof, the location of all
tangible Collateral (other than Collateral in transit) owned by each Grantor is
as shown on Schedule 4(b) hereto (as such Schedule 4(b) may be updated from time
to time by written notice to the Collateral Agent).
(c) Ownership. Each Grantor is or, with respect to Collateral acquired after the
date hereof, will be, the legal and beneficial owner of its Collateral and has
the right to pledge, sell, assign or transfer the same.

 

4



--------------------------------------------------------------------------------



 



(d) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Collateral Agent, for the benefit of the holders of the
Secured Obligations, in the Collateral of such Grantor and, when properly
perfected by filing, shall constitute a valid perfected security interest in
such Collateral, to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens and the
security interest of the Collateral Agent hereunder.
(e) Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.
(f) Accounts. To the extent requested by the Collateral Agent, each Account of
such Grantor that is evidenced by any Instrument or Chattel Paper has been
theretofore endorsed over and delivered to, or submitted to the control of, the
Collateral Agent.
(g) Inventory. No Inventory of a Grantor is held by any Person other than a
Grantor pursuant to consignment, sale or return, sale on approval or similar
arrangement.
(h) Copyrights, Patents and Trademarks.
(i) Schedule 1 attached hereto includes all Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks (except for corporate names of Grantors)
and Trademark Licenses owned by any Grantor in its own name, or to which any
Grantor is a party, as of the date hereof.
(ii) To the best of each Grantor’s knowledge, each Copyright, Patent and
Trademark owned by such Grantor is valid, subsisting, enforceable and has not
been abandoned unless such Grantor has determined that such Copyright, Patent or
Trademark is no longer necessary for the conduct of its business.
(iii) No Grantor has made any assignment or agreement in conflict with the
security interest in the Copyrights, Patents or Trademarks identified on
Schedule 1 of each Grantor hereunder.
(i) Commercial Tort Claims. As of the Closing Date, no Grantor has Commercial
Tort Claims other than as set forth on Schedule 2(d) hereto.
5. Covenants. Each Grantor hereby covenants that, so long as any of the Secured
Obligations remains outstanding and until all of the Revolving Commitments have
been terminated, such Grantor shall:
(a) Other Liens. Defend the Collateral against the claims and demands of all
other parties claiming an interest therein, keep the Collateral free from all
Liens, except for Permitted Liens, and not sell, exchange, transfer, assign,
lease or otherwise dispose of the Collateral or any interest therein, except the
security interest of the Collateral Agent hereunder and as permitted under the
Credit Agreement and the other Credit Documents.
(b) Preservation of Collateral. Keep the Collateral in good order, condition and
repair and not use the Collateral in violation of the provisions of this
Security Agreement or any other agreement relating to the Collateral or any
policy insuring the Collateral or any applicable bylaw or applicable law;
provided, however, that Grantors shall have the right to abandon any patent,
trademark registration, copyright registration or application therefore if
Grantors determine that such patent, trademark registration, copyright
registration or application is no longer necessary or desirable for the conduct
of their business.

 

5



--------------------------------------------------------------------------------



 



(c) Instruments/Tangible Chattel Paper/Documents. If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
shall be stored or shipped subject to a Document, such Grantor shall ensure that
such Instrument, Tangible Chattel Paper or Document is either in the possession
of such Grantor at all times or, if requested by the Collateral Agent, is
immediately delivered to the Collateral Agent, duly endorsed in a manner
satisfactory to the Collateral Agent. To the extent requested by the Collateral
Agent, the Grantor shall ensure that any Collateral consisting of Tangible
Chattel Paper is marked with a legend acceptable to the Collateral Agent
indicating the Collateral Agent’s security interest in such Tangible Chattel
Paper.
(d) Change in Structure, Location or Type. Provide written notice to the
Collateral Agent within ten days of any change in its name or state of formation
or that it was or is to be part to merger, consolidation or other change in
structure or use any tradename other than as set forth on Schedule 4(a)(ii)
attached hereto, whether or not in a transaction permitted by the Credit
Agreement, in order that the Collateral Agent may file new UCC financing
statements or amend existing UCC financing statements to maintain a perfected
security interest in the Collateral.
(e) Inspection. Upon reasonable notice, and during reasonable business hours, at
all times allow the Collateral Agent or its representatives to visit and inspect
the Collateral as set forth in Section 7.2 of the Credit Agreement.
(f) Authorization. Authorize the Collateral Agent to prepare and file such
financing statements (including renewal statements), amendments and supplements
or such other instruments as the Collateral Agent may from time to time
reasonably deem necessary, appropriate or convenient in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC.
(g) Perfection of Security Interest. Execute and deliver to the Collateral Agent
such agreements, assignments or instruments (including affidavits, notices,
reaffirmations and amendments and restatements of existing documents, as the
Collateral Agent may reasonably request) and do all such other things as the
Collateral Agent may reasonably deem necessary, appropriate or convenient (i) to
assure to the Collateral Agent of the effectiveness and priority of its security
interests hereunder, including (A) such financing statements (including renewal
statements), amendments and supplements or such other instruments as the
Collateral Agent may from time to time reasonably request in order to perfect
and maintain the security interests granted hereunder in accordance with the
UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest in
Copyrights for filing with the United States Copyright Office in the form of
Exhibit 5(g)(i) attached hereto, (C) with regard to Patents, a Notice of Grant
of Security Interest in Patents for filing with the United States Patent and
Trademark Office in the form of Exhibit 5(g)(ii) attached hereto and (D) with
regard to Trademarks, a Notice of Grant of Security Interest in Trademarks for
filing with the United States Patent and Trademark Office in the form of
Exhibit 5(g)(iii) attached hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Collateral
Agent of its rights and interests hereunder. To that end, each Grantor hereby
agrees that the Collateral Agent may file one or more financing statements (with
collateral descriptions broader and/or less specific than the description of the
Collateral contained herein and which may include an “all assets” or other
similar supergeneric description) disclosing the Collateral Agent’s security
interest in any or all of the Collateral of such Grantor.

 

6



--------------------------------------------------------------------------------



 



In the event for any reason the law of any jurisdiction other than the
applicable jurisdiction as of the Closing Date becomes or is applicable to the
Collateral of such Grantor or any part thereof, or to any of the Secured
Obligations, such Grantor agrees to authorize or to execute and deliver all such
instruments and to do all such other things as the Collateral Agent in its sole
discretion reasonably deems necessary, appropriate or convenient to preserve,
protect and enforce the security interests of the Collateral Agent under the law
of such other jurisdiction (and, if such Grantor shall fail to do so promptly
upon the request of the Collateral Agent, then the Collateral Agent may
authorize or execute any and all such requested documents on behalf of such
Grantor pursuant to the power of attorney granted herein). If any Collateral is
in the possession or control of such Grantor’s agents and the Collateral Agent
so requests, such Grantor agrees to notify such agents in writing of the
Collateral Agent’s security interest therein and, upon the Collateral Agent’s
request, instruct them to hold all such Collateral for the account of the
Collateral Agent for the benefit of the holders of the Secured Obligations and
subject to the Collateral Agent’s instructions. Such Grantor agrees to mark its
books and records to reflect the security interest of the Collateral Agent in
the Collateral.
(h) Vehicles. Pursuant to Section 7.14 of the Credit Agreement, provide or cause
to be provided registration and notation of the Collateral Agent as first
lienholder on the certificates of title for substantially all Vehicles owned or
leased by such Grantor.
(i) Control. Execute and deliver all agreements, assignments, instruments or
other documents as the Collateral Agent shall reasonably request for the purpose
of obtaining and maintaining control within the meaning of the UCC with respect
to any Collateral consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights and Electronic Chattel Paper, promptly on request, in
the case of cash collateral provided pursuant to the terms of the Credit
Agreement and, otherwise, promptly on request after the occurrence and during
the continuation of an Event of Default.
(j) New Patents, Copyrights and Trademarks. Promptly provide the Collateral
Agent with (i) a listing of all applications, if any, for new Copyrights,
Patents or Trademarks (together with a listing of the issuance of registrations
or letters on present applications), which new applications and issued
registrations or letters shall be subject to the terms and conditions hereunder,
and (ii) (A) with respect to Copyrights, a duly executed Notice of Security
Interest in Copyrights, (B) with respect to Patents, a duly executed Notice of
Security Interest in Patents, (C) with respect to Trademarks, a duly executed
Notice of Security Interest in Trademarks or (D) such other duly executed
documents as the Collateral Agent may reasonably request in a form acceptable to
counsel for the Collateral Agent and suitable for recording to evidence the
security interest in the Copyright, Patent or Trademark that is the subject of
such new application.
(k) Insurance. Insure, repair and replace the Collateral of such Grantor as set
forth in the Credit Agreement. All insurance proceeds shall be subject to the
security interest of the Collateral Agent hereunder.
(l) Commercial Tort Claims.
(i) Promptly notify the Collateral Agent in writing of the initiation of any
Commercial Tort Claim before any Governmental Authority by or in favor of such
Grantor or any of its Subsidiaries seeking damages in excess of $1,000,000.
(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Collateral Agent may reasonably deem
necessary, appropriate or convenient, or as are required by applicable law, to
grant a security interest in any Commercial Tort Claim before any Governmental
Authority seeking damages in excess of $1,000,000 and make any filing necessary
to perfect and maintain the Collateral Agent’s security interest in any such
Commercial Tort Claim.

 

7



--------------------------------------------------------------------------------



 



6. Advances and Performance by the Collateral Agent. On failure of any Grantor
to perform any of the covenants and agreements contained herein, the Collateral
Agent may, at its sole option and in its sole discretion, upon notice to the
Grantors, perform the same and in so doing may expend such sums as the
Collateral Agent may reasonably deem advisable in the performance thereof,
including the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures that the
Collateral Agent may make for the protection of the security hereof or that may
be compelled to make by operation of law. All such sums and amounts so expended
shall be repayable by the Grantors on a joint and several basis (subject to
Section 25) promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate for Revolving Loans that are Base
Rate Loans. No such performance of any covenant or agreement by the Collateral
Agent on behalf of any Grantor, and no such advance or expenditure therefor,
shall relieve the Grantors of any default under the terms of this Security
Agreement, the other Credit Documents or any other documents relating to the
Secured Obligations. The Collateral Agent may make any payment hereby authorized
in accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by a Grantor in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.
7. Remedies.
(a) General Remedies. Upon the occurrence and during the continuation of an
Event of Default, the Collateral Agent, for the benefit of the holders of the
Secured Obligations, shall have, in addition to the rights and remedies provided
herein, in the Credit Documents, in any other documents relating to the Secured
Obligations, or by applicable law (including levy of attachment and
garnishment), the rights and remedies of a secured party under the UCC of the
jurisdiction applicable to the affected Collateral and, further, may, with or
without judicial process or the aid and assistance of others, (i) enter on any
premises on which any of the Collateral may be located and, without resistance
or interference by the Grantors, take possession of the Collateral, (ii) dispose
of any Collateral on any such premises, (iii) require the Grantors to assemble
and make available to the Collateral Agent at the expense of the Grantors any
Collateral at any place and time designated by the Collateral Agent that is
reasonably convenient to both parties, (iv) remove any Collateral from any such
premises for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Grantors hereby waives to the fullest extent permitted
by applicable law, at any place and time or times, sell and deliver any or all
Collateral held by or for it at public or private sale, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Collateral Agent deems advisable, in its sole
discretion (subject to any and all mandatory legal requirements). Each of the
Grantors acknowledges that any private sale referenced above may be at prices
and on terms less favorable to the seller than the prices and terms that might
have been obtained at a public sale and agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner. Neither the
Collateral Agent’s compliance with applicable law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. In addition to all other sums due the
Collateral Agent and the holders of the Secured Obligations with respect to the
Secured Obligations, the Grantors shall pay the Collateral Agent and each of the
holders

 

8



--------------------------------------------------------------------------------



 



of the Secured Obligations all reasonable costs and expenses incurred by the
Collateral Agent or any such holder of the Secured Obligations (including
reasonable attorneys’ fees and disbursements and court costs) in obtaining or
liquidating the Collateral, in enforcing payment of the Secured Obligations, or
in the prosecution or defense of any action or proceeding by or against the
Collateral Agent or the holders of the Secured Obligations or the Grantors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including any of the foregoing
arising in, arising under or related to a case under Debtor Relief Laws. To the
extent the rights of notice cannot be legally waived hereunder, each Grantor
agrees that any requirement of reasonable notice shall be met if such notice is
personally served on or mailed, postage prepaid, to the such Grantor in
accordance with the notice provisions of Section 10.1 of the Credit Agreement at
least ten (10) Business Days before the time of sale or other event giving rise
to the requirement of such notice. The Collateral Agent shall not be obligated
to make any sale or other disposition of the Collateral regardless of notice
having been given. To the extent permitted by applicable law, any holder of the
Secured Obligations may be a purchaser at any such sale. To the extent permitted
by applicable law, each of the Grantors hereby waives all of its rights of
redemption with respect to any such sale. Subject to the provisions of
applicable law, the Collateral Agent may postpone or cause the postponement of
the sale of all or any portion of the Collateral by announcement at the time and
place of such sale, and such sale may, without further notice, to the extent
permitted by applicable law, be made at the time and place to which the sale was
postponed, or the Collateral Agent may further postpone such sale by
announcement made at such time and place.
(b) Remedies Relating to Accounts. Upon the occurrence and during the
continuation of an Event of Default, whether or not the Collateral Agent has
exercised any or all of its rights and remedies hereunder, each Grantor will
promptly upon request of the Collateral Agent instruct all account debtors to
remit all payments in respect of Accounts to a mailing location selected by the
Collateral Agent. In addition, upon the occurrence and during the continuation
of an Event of Default, the Collateral Agent shall have the right to enforce any
Grantor’s rights against its customers and account debtors, and the Collateral
Agent or its designee may notify any Grantor’s customers and account debtors
that the Accounts of such Grantor have been assigned to the Collateral Agent or
of the Collateral Agent’s security interest therein, and may (either in its own
name or in the name of a Grantor or both) demand, collect (including by way of a
lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Collateral Agent’s discretion, file any claim or
take any other action or proceeding to protect and realize upon the security
interest of the Collateral Agent, for the benefit of the holders of the Secured
Obligations, in the Accounts. Each Grantor acknowledges and agrees that the
Proceeds of its Accounts remitted to or on behalf of the Collateral Agent in
accordance with the provisions hereof shall be held as cash collateral until
applied as provided in Section 10 and that such Grantor shall not have any
right, title or interest in such Accounts or in any such other amounts except as
expressly provided herein. The Collateral Agent and the holders of the Secured
Obligations shall have no liability or responsibility to any Grantor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Each Grantor hereby agrees to indemnify the Collateral Agent and the
holders of the Secured Obligations from and against all liabilities, damages,
losses, actions, claims, judgments, costs, expenses, charges and reasonable
attorneys’ fees suffered or incurred by the Collateral Agent or the holders of
the Secured Obligations (each, an “Indemnified Party”) because of the
maintenance of the foregoing arrangements except as relating to or arising out
of the gross negligence or willful misconduct of an Indemnified Party or its
officers, employees or agents. In the case of any investigation, litigation or
other proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Grantor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto. All amounts due under this
subsection shall be payable within ten (10) Business Days after demand therefor.

 

9



--------------------------------------------------------------------------------



 



(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence and during the continuation of an Event of Default, the Collateral
Agent shall have the right to enter and remain upon the various premises of the
Grantors without cost or charge to the Collateral Agent, and use the same,
together with materials, supplies, books and records of the Grantors for the
purpose of collecting and liquidating the Collateral, or for preparing for sale
and conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, upon the occurrence and during the continuation of an
Event of Default, the Collateral Agent may remove Collateral, or any part
thereof, from such premises and/or any records with respect thereto, in order to
effectively collect or liquidate such Collateral.
(d) Nonexclusive Nature of Remedies. Failure by the Collateral Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Security Agreement, any other Credit Document, any other documents relating
to the Secured Obligations, or as provided by applicable law, or any delay by
the Collateral Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Collateral Agent or the holders of
the Secured Obligations shall only be granted as provided herein. To the extent
permitted by applicable law, neither the Collateral Agent, the holders of the
Secured Obligations, nor any party acting as attorney for the Collateral Agent
or the holders of the Secured Obligations, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their gross negligence or willful misconduct hereunder. The rights and
remedies of the Collateral Agent and the holders of the Secured Obligations
under this Security Agreement shall be cumulative and not exclusive of any other
right or remedy that the Collateral Agent or the holders of the Secured
Obligations may have.
(e) Retention of Collateral. To the extent permitted under applicable law, in
addition to the rights and remedies hereunder, upon the occurrence and during
the continuation of an Event of Default, the Collateral Agent may, after
providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations. Unless and until the Collateral Agent
shall have provided such notices, however, the Collateral Agent shall not be
deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.
(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent or
the holders of the Secured Obligations are legally entitled, the Grantors shall
be jointly and severally liable for the deficiency (subject to clause (e)
immediately above and Section 25), together with interest thereon at the Default
Rate for Revolving Loans that are Base Rate Loans, together with the reasonable
costs and expenses of collection and reasonable attorneys’ fees and
disbursements. Any surplus remaining after the full payment and satisfaction of
the Secured Obligations shall be returned to the Grantors or to whomsoever a
court of competent jurisdiction shall determine to be entitled thereto.

 

10



--------------------------------------------------------------------------------



 



8. Rights of the Collateral Agent.
(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Collateral Agent, on behalf of
the holders of the Secured Obligations, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default, to the extent permitted by
applicable law:
(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Collateral Agent may reasonably
deem appropriate;
(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;
(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Collateral Agent may reasonably
deem appropriate;
(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the Goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;
(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;
(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;
(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;
(viii) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services that have given rise thereto, as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes;
(ix) to adjust and settle claims under any insurance policy relating thereto;
(x) to authorize or to execute and deliver all assignments, conveyances,
statements, financing statements, renewal financing statements, security and
pledge agreements, affidavits, notices and other agreements, instruments and
documents that the Collateral Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Security
Agreement and in order to fully consummate all of the transactions contemplated
therein;

 

11



--------------------------------------------------------------------------------



 



(xi) to institute any foreclosure proceedings that the Collateral Agent may
reasonably deem appropriate; and
(xii) to do and perform all such other acts and things as the Collateral Agent
may reasonably deem appropriate or convenient in connection with the Collateral.
This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the Revolving Commitments shall have been
terminated. The Collateral Agent shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Collateral Agent in this Security Agreement, and shall
not be liable for any failure to do so or any delay in doing so. The Collateral
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on the Collateral Agent
solely to protect, preserve and realize upon its security interest in the
Collateral.
(b) Assignment by the Collateral Agent. The Collateral Agent may assign the
Secured Obligations and the security interests held by it in the Collateral in
connection with its resignation as Collateral Agent pursuant to Section 10.6 of
the Credit Agreement, and the assignee thereof shall be entitled to all of the
rights and remedies of the Collateral Agent under this Security Agreement in
relation thereto.
(c) The Collateral Agent’s Duty of Care. Other than the exercise of reasonable
care to assure the safe custody of the Collateral while being held by the
Collateral Agent hereunder, the Collateral Agent shall have no duty or liability
to preserve rights pertaining thereto, it being understood and agreed that the
Grantors shall be responsible for preservation of all rights in the Collateral,
and the Collateral Agent shall be relieved of all responsibility for the
Collateral upon surrendering it or tendering the surrender of it to the
Grantors. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, of like value, which shall be no less
than the treatment employed by a reasonable and prudent agent in the industry,
it being understood that the Collateral Agent shall not have responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any of the Collateral.
9. Rights of Required Lenders. All rights of the Collateral Agent hereunder, if
not exercised by the Collateral Agent, may be exercised by the holders of the
Secured Obligations with the consent of the Required Lenders, in which event the
holders of the Secured Obligations shall have all of the rights and obligations
of, and the benefit of indemnities, waivers and releases in favor of, the
Collateral Agent hereunder.
10. Application of Proceeds. After the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
Proceeds of the Collateral, when received by the Collateral Agent or any of the
holders of the Secured Obligations in cash or its equivalent, will be applied in
reduction of the Secured Obligations in the order set forth in Section 9.3 of
the Credit Agreement, and each Grantor irrevocably waives the right to direct
the application of such payments and proceeds and acknowledges and agrees that
the Collateral Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the Collateral Agent’s sole
discretion, notwithstanding any entry to the contrary upon any of its books and
records.

 

12



--------------------------------------------------------------------------------



 



11. Release of Collateral. Upon request, the Collateral Agent shall promptly
deliver to the applicable Grantor (at the Grantors’ expense) appropriate release
documentation to the extent the release or disposition of Collateral is
permitted under, and on the terms and conditions set forth in, the Credit
Documents; provided that any such release, or the substitution of any of the
Collateral for other Collateral, will not alter, vary or diminish in any way the
force, effect, lien, pledge or security interest of this Security Agreement as
to any and all Collateral not expressly released or substituted, and this
Security Agreement shall continue as a first priority lien (subject to Permitted
Liens) on any and all Collateral not expressly released or substituted.
12. Costs and Expenses. At all times hereafter, whether or not upon the
occurrence of an Event of Default, the Grantors agree to promptly pay upon
demand any and all reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) of the Collateral Agent and the holders of
the Secured Obligations (a) as required under Section 11.2 of the Credit
Agreement and (b) as reasonably necessary to protect the Collateral or to
exercise any rights or remedies under this Security Agreement or with respect to
any of the Collateral. All of the foregoing costs and expenses shall constitute
Secured Obligations hereunder.
13. Continuing Agreement.
(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding and until all of the Revolving Commitments have been
terminated, or the Collateral Agent may release or terminate the security
interests hereunder as may be provided under the Credit Agreement. Upon such
payment and termination, this Security Agreement shall be automatically
terminated and the Collateral Agent shall, upon the request and at the expense
of the Grantors, forthwith release all of its liens and security interests
hereunder and shall authorize or execute and deliver all UCC termination
statements and/or other documents reasonably requested by the Grantors
evidencing such termination. Notwithstanding the foregoing, all releases and
indemnities provided hereunder shall survive termination of this Security
Agreement.
(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any holder of the Secured Obligations as a
preference, fraudulent conveyance or otherwise under any Debtor Relief Laws, all
as though such payment had not been made; provided that in the event payment of
all or any part of the Secured Obligations is rescinded or must be restored or
returned, all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by the Collateral Agent or any holder of the
Secured Obligations in defending and enforcing such reinstatement shall be
deemed to be included as a part of the Secured Obligations.
14. Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
by written agreement of (a) the Grantors and (b) the Collateral Agent (with the
consent or at the direction of the requisite Lenders under the Credit
Agreement).
15. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Collateral Agent and the holders of the Secured Obligations hereunder, to
the benefit of the Collateral Agent and the holders of the Secured Obligations
and their successors and permitted assigns; provided, however, that none of the
Grantors may assign its rights or delegate its duties hereunder without the
prior written consent of the requisite Lenders under the Credit Agreement or as
expressly provided under the Credit Agreement.

 

13



--------------------------------------------------------------------------------



 



16. Release. To the fullest extent permitted by applicable law, each Grantor
hereby releases the Collateral Agent and each holder of the Secured Obligations,
and their respective successors, assigns, officers, attorneys, employees and
agents, from any liability for any act or omission or any error of judgment or
mistake of fact or of law relating to this Security Agreement or the Collateral,
except for any liability arising from the gross negligence or willful misconduct
of the Collateral Agent or such holder of the Secured Obligations.
17. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.1 of the Credit Agreement.
18. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.
19. Headings. The headings of the sections and subsections herein are provided
for convenience of reference only and shall not in any way affect the meaning or
construction of any provision of the Security Agreement.
20. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial; Etc.
(a) GOVERNING LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
(b) CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
GUARANTOR ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY UNITED STATES
FEDERAL COURT SITTING IN OR WITH DIRECT OR INDIRECT JURISDICTION OVER THE
WESTERN DISTRICT OF NORTH CAROLINA OR ANY STATE OR SUPERIOR COURT SITTING IN
MECKLENBURG COUNTY, NORTH CAROLINA. BY EXECUTING AND DELIVERING THIS SECURITY
AGREEMENT, EACH GUARANTOR, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE GUARANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 11.1 OF THE CREDIT AGREEMENT IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE GUARANTOR IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (d) AGREES THAT THE COLLATERAL AGENT AND THE HOLDERS OF THE SECURED
OBLIGATIONS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION.

 

14



--------------------------------------------------------------------------------



 



(c) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS SECURITY AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
UNDER THE CREDIT AGREEMENT. IN THE EVENT OF LITIGATION, THIS SECURITY AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
21. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
22. Entirety. This Security Agreement and the other Credit Documents constitute
the entire agreement of the parties relating to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, relating to
the subject matter hereof.
23. Survival of Representations and Warranties and Indemnities. All
representations and warranties made hereunder or other document delivered
pursuant hereto or in connection herewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent, the Collateral Agent and each
holder of the Secured Obligations, regardless of any investigation made by the
Administrative Agent, the Collateral Agent or any such holder of a Secured
Obligation or on their behalf and notwithstanding that the Administrative Agent,
the Collateral Agent or any holder of a Secured Obligation may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect so long as any of the Secured Obligations
(other than any obligations with respect to the indemnities and the
representations and warranties set forth in the Credit Documents) remains
outstanding and until all of the Revolving Commitments have been terminated.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Security Agreement.
24. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including real property
and securities owned by a Grantor), or by a guarantee, endorsement or property
of any other Person, then the Collateral Agent shall have the right to proceed
against such other property, guarantee or endorsement upon the occurrence and
during the continuation of an Event of Default, and the Collateral Agent shall
have the right, in its sole discretion, to determine which rights, security,
liens, security interests or remedies the Collateral Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Collateral Agent or the holders of the Secured Obligations
under this Security Agreement, under any of the other Credit Documents or under
any other document relating to the Secured Obligations.

 

15



--------------------------------------------------------------------------------



 



25. Joint and Several Obligations of Grantors.
(a) Subject to subsection (c) of this Section 25, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.
(b) Subject to subsection (c) of this Section 25, each of the Grantors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Credit Documents
and any other documents relating to the Secured Obligations, it being the
intention of the parties hereto that all the Secured Obligations shall be the
joint and several obligations of each of the Grantors without preferences or
distinction among them.
(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Credit Documents or in any other documents relating to the Secured
Obligations, the obligations of each Grantor that is a Guarantor under the
Credit Agreement and the other Credit Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under Section 548 of the Bankruptcy Code of the United
States or any other applicable Debtor Relief Laws (including any comparable
provisions of any applicable state laws).
26. Joinder. At any time after the date of this Security Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Collateral Agent a joinder agreement or other documentation in form and
substance satisfactory to the Collateral Agent. Immediately upon such execution
and delivery of such joinder agreement or such other documentation (and without
any further action), each such additional Person will become a party to this
Security Agreement as a “Grantor” and have all of the rights and obligations of
a Grantor hereunder and this Security Agreement and the schedules hereto shall
be deemed amended by such joinder agreement or such other documentation.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------



 



Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

          GRANTORS: PIKE ELECTRIC CORPORATION,
a Delaware corporation
      By:   /s/ Anthony K. Slater         Name:   Anthony K. Slater       
Title:   Chief Financial Officer and Executive Vice President        PIKE
ENTERPRISES, INC.
a North Carolina corporation
      By:   /s/ Anthony K. Slater         Name:   Anthony K. Slater       
Title:   Chief Financial Officer and Executive Vice President        PIKE
ELECTRIC, LLC,
a North Carolina limited liability company
      By:   /s/ James T. Benfield         Name:   James T. Benfield       
Title:   President        PIKE ENERGY SOLUTIONS, LLC,
a North Carolina limited liability company
      By:   /s/ Jimmy R. Hicks         Name:   Jimmy R. Hicks        Title:  
President        PIKE ENERGY SOLUTIONS, INC.,
a California corporation
      By:   /s/ Jimmy R. Hicks         Name:   Jimmy R. Hicks        Title:  
President        KLONDYKE CONSTRUCTION LLC,
an Arizona limited liability company
      By:   /s/ Steven M. McClain         Name:   Steven M. McClain       
Title:   Vice President   

PIKE ELECTRIC CORPORATION
SECURITY AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            ELEMENTAL ENERGY, INC.,
an Arizona corporation
      By:   /s/ Steven M. McClain         Name:   Steven M. McClain       
Title:   President        PIKE TANZANIA, LLC,
a North Carolina limited liability company
      By:   /s/ Anthony K. Slater         Name:   Anthony K. Slater       
Title:   Vice President        PINE VALLEY POWER, INC.,
a Utah corporation
      By:   /s/ Michael B. Horan         Name:   Michael B. Horan       
Title:   President        PIKE EQUIPMENT AND SUPPLY COMPANY, LLC,
a North Carolina limited liability company
      By:   /s/ J. Clifford Edwards         Name:   J. Clifford Edwards       
Title:   President   

PIKE ELECTRIC CORPORATION
SECURITY AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written.
REGIONS BANK,
as Collateral Agent

         
By:
  /s/ P.S. Phillippi
 
Name: P.S. Phillippi    
 
  Title:   SVP    

PIKE ELECTRIC CORPORATION
SECURITY AGREEMENT

 

 



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

      Schedule 1  
Intellectual Property
   
 
Schedule 2(d)  
Commercial Tort Claims
   
 
Schedule 4(a)(i)  
Legal Name, Jurisdiction of Incorporation, Organization or Formation, Federal
Taxpayer Identification Number, Principal Place of Business, Chief Executive
Office
   
 
Schedule 4(a)(ii)  
Mergers, Consolidations, Changes in Structure, Use of Tradenames
   
 
Schedule 4(b)  
Location of Tangible Collateral
   
 
Exhibit 5(g)(i)  
Form of Notice of Grant of Security Interest in Copyrights
   
 
Exhibit 5(g)(ii)  
Form of Notice of Grant of Security Interest in Patents
   
 
Exhibit 5(g)(iii)  
Form of Notice of Grant of Security Interest in Trademarks

 

 



--------------------------------------------------------------------------------



 



Schedule 1: Intellectual Property
COPYRIGHTS AND COPYRIGHT LICENSES

          Registration No.   Issue Date   Description
TXu000502916
  1/3/92   Pike Safety and Training Manual
TX0004392532
  9/30/96   Climbing to the Top — Book

ACTIVE TRADEMARKS AND TRADEMARK LICENSES

          Registration No.   Issue Date   Mark
1,676,117
  2/18/92   PIKE
1,676,118
  2/18/92   Pike Power Pole Logo
2,259,952
  7/6/99   PIKE ELECTRIC
2,316,744
  2/8/00   PIKELINE
3,126,286
  8/8/06   PIKE
3,885,239
  12/7/10   PIKE ENERGY SOLUTIONS (and design)
3,885,240
  12/7/10   PIKE ENERGY SOLUTIONS

PATENTS AND PATENT LICENSES

              Reg./App. No.   Country   Issue/Pub. Date   Title
6,441,603
  United States   8/27/02   Overhead Line Rating Monitor
2002303619
  Australia   9/14/06   Overhead Line Rating Monitor
529683
  New Zealand   2/9/06   Overhead Line Rating Monitor
European Patent Application No. 02731649.6
  EU   1/28/04 (pub. date)   Overhead Line Rating Monitor

 

1-1



--------------------------------------------------------------------------------



 



Schedule 2(d): Commercial Tort Claims
None.

 

2(d)-1



--------------------------------------------------------------------------------



 



Schedule 4(a)(i): Legal Name, Jurisdiction of Incorporation, Organization or
Formation,
Federal Taxpayer Identification Number, Principal Place of Business and Chief
Executive Office

                  Jurisdiction of   Federal         Incorporation,   Taxpayer  
Principal Place of Business     Organization or   Identification   and Legal
Name   Formation   Number   Chief Executive Office
1. Pike Electric Corporation
  Delaware   20-3112047   100 Pike Way, PO Box 868
 
          Mount Airy, NC 27030
2. Pike Enterprises, Inc.
  North Carolina   90-0609644   100 Pike Way, PO Box 868
 
          Mount Airy, NC 27030
3. Pike Electric, LLC
  North Carolina   56-0587238   100 Pike Way, PO Box 868
 
          Mount Airy, NC 27030
4. Pike Equipment and Supply Company, LLC
  North Carolina   27-0029438   200 Pike Way, PO Box 868
 
          Mount Airy, NC 27030
5. Pike Energy Solutions, LLC
  North Carolina   27-1532131   10101 Claude Freeman Drive,
 
          Suite 100W
Charlotte, NC 28262
6. Pike Energy Solutions, Inc.
  California   27-3467678   12657 Alcosta Blvd.,
 
          Suite 180
 
          San Ramon, CA 94583
7. Klondyke Construction LLC
  Arizona   26-0474083   2640 West Lone Cactus Drive
 
          Phoenix, AZ 85027
8. Elemental Energy, Inc.
  Arizona   26-3732958   2640 West Lone Cactus Drive
 
          Phoenix, AZ 85027
9. Pike Tanzania, LLC
  North Carolina   27-4028844   100 Pike Way, PO Box 868
 
          Mount Airy, NC 27030
10. Pine Valley Power, Inc.
  Utah   87-0652560   14860 South Concorde Park Drive
 
          Bluffdale, UT 84065

 

4(a)(i)-1



--------------------------------------------------------------------------------



 



Schedule 4(a)(ii): Mergers, Consolidations, Changes in Structure, Use of
Tradenames
None.

 

4(a)(ii)-1



--------------------------------------------------------------------------------



 



Schedule 4(b): Location of Tangible Collateral
Property Address
Highway 11
Monroe, GA
1050 New Hope Rd
Raleigh, NC
4150 Pebble Street
Charlotte, NC
300 Pike Way
Mount Airy, NC
100 Pike Way
Mount Airy, NC
200 Pike Way
Mount Airy, NC
212 Industrial Park Dr.
Cummin, GA
842 Ocean Hwy 17 West
Supply, NC
1255 Lindbergh Drive
Beaumont, TX
Hwy 77 South
Hillsboro, TX
174 Duncan Circle
Hiram, GA
905 White Circle Ct.
Marietta, GA
2479 Highway 11
Monroe, GA
Holly Springs Road
Mt. Airy, NC
Off Airport Road
Mt. Airy, NC

 

4(b)-1



--------------------------------------------------------------------------------



 



11110 FM 1625
Creedmoor, TX 78610
3131 SE Loop Sinclair Rd
San Antoine, TX
4761 Peachtree Rd
Chamblee, GA
1963 Brady Ave
Halethorpe, MD
900 Manufacturers Road
Chattanooga, TN
3801-B Henry Street
Punta Gorda, FL
207 N Sun
Freer, TX
1820 Trade St.
Florence, SC
315 County Rd
Savannah, MO
10655 Roseland Rd.
Sebastian, FL
100 South King Ranch Road
Bandera, TX 78003
6500 Lakeview Rd.
Charlotte, NC
PO Box 147
Johnson City, TX
17200 Pines Blvd
Pembroke Pines, FL
8695 College Pkwy
Atrium Exec. Center, Suite 2180
Ft. Myers, FL
1482 Erie Boulevard
Schedectady, NY

 

4(b)-2



--------------------------------------------------------------------------------



 



700 NE Multnomah, Suite 500
Portland OR
10101 Claude Freeman Drive
Cambridge Corp. Center, Suite 100
Charlotte, NC
5800 W.T. Harris Blvd.
Charlotte, NC
6624 Lakeview Rd.
Charlotte, NC
5501 E. Orange Ave.
Fort Pierce, FL
1750 East Street
North Fort Myers, FL
10292 Choccolocco Rd.
Anniston, AL
1802 South Cherokee Road
Catoosa, OK 74015
Suite 325 2000 Technology Drive
Pittsburgh, PA
Suite 180 12657 Alcosta Blvd, Building CC
San Ramon, CA
7019 Old Rutledge Pike
Knoxville, TN
3019 Alvin Devane Blvd, Suite 500
Austin TX
631 North Nugent Ave
Johnson City, TX
411 Tall Pines Rd
West Palm Beach, FL
2820 NE 20th Way
Gainsville, FL
2640 West Lone Cactus Road
Phoenix, AZ
2624 West Lone Cactus Road
Phoenix, AZ
14860 Concorde Park Drive
Bluffdale, UT
855 West 14730 South
Bluffdale, UT

 

4(b)-3



--------------------------------------------------------------------------------



 



EXHIBIT 5(g)(i)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
COPYRIGHTS
United States Copyright Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security Agreement dated as of August
 _____, 2011 (as amended and modified, the “Security Agreement”) by and among
the Grantors party thereto (each a “Grantor” and collectively, the “Grantors”)
and Regions Bank, as Collateral Agent (the “Collateral Agent”) for the holders
of the Secured Obligations referenced therein, the undersigned Grantor has
granted to the Collateral Agent, for the benefit of the holders of the Secured
Obligations, a continuing security interest in and continuing lien upon, the
copyrights and copyright applications shown on Schedule 1 attached hereto.
The Grantors and the Collateral Agent, on behalf of the holders of the Secured
Obligations, hereby acknowledge and agree that the security interest in the
copyrights and copyright applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any copyright or
copyright application.

            Very truly yours,

                                                                                
[Grantor], a [________] [_________]
      By:           Name:           Title:           Grantor’s Address:  

Acknowledged and Accepted:
REGIONS BANK,
as Collateral Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

Collateral Agent’s Address:

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 5(g)(ii)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
PATENTS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security Agreement dated as of August
 _____, 2011 (as amended and modified, the “Security Agreement”) by and among
the Grantors party thereto (each an “Grantor” and collectively, the “Grantors”)
and Regions Bank, as Collateral Agent (the “Collateral Agent”) for the holders
of the Secured Obligations referenced therein, the undersigned Grantor has
granted to the Collateral Agent, for the benefit of the holders of the Secured
Obligations, a continuing security interest in and continuing lien upon, the
patents and patent applications set forth on Schedule 1 attached hereto.
The Grantors and the Collateral Agent, on behalf of the holders of the Secured
Obligations, hereby acknowledge and agree that the security interest in the
patents and patent applications set forth on Schedule 1 attached hereto (i) may
only be terminated in accordance with the terms of the Security Agreement and
(ii) is not to be construed as an assignment of any patent or patent
application.

            Very truly yours,

                                                                        
[Grantor], a [_________] [________]
      By:           Name:           Title:           Grantor’s Address:  

Acknowledged and Accepted:
REGIONS BANK,
as Collateral Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

Collateral Agent’s Address:

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 5(g)(iii)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
TRADEMARKS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security Agreement dated as of August
 _____, 2011 (as amended and modified, the “Security Agreement”) by and among
the Grantors party thereto (each an “Grantor” and collectively, the “Grantors”)
and Regions Bank, as Collateral Agent (the “Collateral Agent”) for the holders
of the Secured Obligations referenced therein, the undersigned Grantor has
granted to the Collateral Agent, for the benefit of the holders of the Secured
Obligations, a continuing security interest in and continuing lien upon, the
trademarks and trademark applications set forth on Schedule 1 attached hereto.
The Grantors and the Collateral Agent, on behalf of the holders of the Secured
Obligations, hereby acknowledge and agree that the security interest in the
trademarks and trademark applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any trademark or
trademark application.

            Very truly yours,

                                                                                
[Grantor], a [________] [__________]
      By:           Name:           Title:           Grantor’s Address:  

Acknowledged and Accepted:
REGIONS BANK,
as Collateral Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

Collateral Agent’s Address:

 

 